DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MARY A. BACCAS a/k/a MARY ANN BACCAS,
                            Appellant,

                                    v.

  U.S. BANK NATIONAL TRUSTEE TO BANK OF AMERICA N.A. AS
 SUCCESSOR TO LASALLE BANK N.A. AS TRUSTEE FOR MERRILL
  LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE
       LOAN ASSET-BACKED CERTIFICATES SERIES 2007-3,
                         Appellee.

                              No. 4D21-1330

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
0616005082AXXXCE.

  Adam I. Skolnik of the Law Office of Adam I. Skolnik, P.A., Deerfield
Beach, for appellant.

  Hallie S. Evans of Troutman Pepper Hamilton Sanders LLP, Atlanta,
Georgia, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.